NO. 12-10-00351-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '    APPEAL FROM THE

IN THE INTEREST OF K.J.J.,                                 '    COUNTY COURT AT LAW NO. 2 OF
A CHILD
                                                           '
                                                   SMITH COUNTY, TEXAS
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to rule 32.1,
Appellant’s docketing statement was due to have been filed at the time the appeal was
perfected, i.e., October 14, 2010. See TEX. R. APP. P. 32.1. On October 18, 2010, this
court notified Appellant that he should file a docketing statement immediately if he had
not already done so. By separate letter, also dated October 18, 2010, this court requested
that Appellant pay his filing fee on or before October 28, 2010. See TEX. R. APP. P. 5.
         Because Appellant did not pay his filing fee or file the docketing statement as
requested in the October 18, 2010 letters, this court issued a second notice on October 29,
2010, advising Appellant that the filing fee and the docketing statement were past due.
The notice further provided that unless the filing fee was paid and the docketing
statement filed on or before November 8, 2010, the appeal would be presented for
dismissal in accordance with Texas Rule of Appellate Procedure 42.3. The November 8
deadline has passed, and Appellant has not complied with the court’s request. Because
Appellant has failed, after notice, to comply with rules 5 and 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered November 17, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)